Case 1:20-cr-00128-RBJ Document9 Filed 03/23/21 USDC Colorado Page 1 of1

FILED

UNITED STATES DISTRICT COURT
DENVER, COLORADO

UNITED STATES DISTRICT COURT MAR 23 2021
FOR THE DISTRICT OF COLORADO JEFFREY P. COLWELL

UNITED STATES

Case No. 20CR128
Vv.

BINH TANG VO

Defendant.

DEFENDANT’S MOTION FOR LEAVE TO FILE
“UNOPPOSED MOTION FOR EARLY TERMINATION OF SUPERVISED
RELEASE”

UNDER SEAL

 

The petitioner Binh Tang Vo, pro se, respectfully request that this Court permit
the under-seal filing under seal of the attached “Motion for Early Termination of
Supervised Release” and accompanying documents. This Motion discloses confidential
medical information regarding Mr. Vo’s wife and as such is a matter that should not
appear on the public docket.

An appropriate draft Order is attached hereto.

Dated: March 22, 2021 Respectfully submitted,

Fb

Binh T.Vo, pro se.

. 5320 W. Princeton Dr.
Denver, CO 80235
(303) 875-7297
binh_t_vo@yahoo.com

 
